Citation Nr: 1042576	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for numbness of the left side 
of the face, including as secondary to herniated disc of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military duty from March 1966 to December 
1969.

This matter initially came to the Board of Veteran's Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran's claims for service 
connection for a herniated disc of the (neck) cervical spine; 
numbness of the left side of the face, secondary to the herniated 
disc of the cervical spine; and numbness and tingling in the left 
hand, secondary to the herniated disc of the cervical spine.

In April 2007, the Veteran cancelled a hearing at the RO before a 
Veterans Law Judge scheduled for later that month.  

In June 2008, the Board remanded the Veteran's case to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary development.  Then, in an April 2009 rating 
decision, the RO granted service connection for cervical spine 
degenerative joint disease (previously denied as a herniated disc 
of the neck with numbness) and tingling or numbness in the 
fingers of the left hand.  The RO's action represents a full 
grant of the benefits sought as to these claims.  

In July 2009, the Veteran submitted a Request for Approval of 
School Attendance (VA Form 21-674) for his child and requested 
the RO's assistance with this matter.  However, there is no 
indication that the RO as yet responded to the Veteran's request 
and the matter is referred to the RO for appropriate action.

Finally, in the Introduction to its June 2008 Remand, the Board 
noted that, in June 2005, the Veteran submitted a statement to 
the effect that he disagreed with a May 5, 2005 letter that 
denied entitlement to payment of emergency medical expenses.  As 
a May 5, 2005 letter was not in the claims file, the Board 
referred the matter to the RO for appropriate action.  However, 
there is no indication that the RO has yet considered the matter 
and it is, again, referred to the RO for appropriate 
consideration and action.

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2010 signed statement, the Veteran requested an 
opportunity to present testimony before a Veterans Law Judge 
during a video-conference hearing.  Hence, the RO must schedule 
the Veteran for a video-conference hearing.  38 C.F.R. §§ 20.700, 
20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference 
hearing before a Veterans Law Judge, 
consistent with his August 2010 request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


